Citation Nr: 0905244	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee status-post meniscectomy with arthritis (right knee 
disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the Veteran's 10 
percent rating for his right knee disability.

In November 2006, the Veteran appeared and testified at a 
Travel Board hearing at the Nashville RO.  The transcript is 
of record.

In July 2007, the Board remanded the Veteran's claim for 
further evidentiary development-specifically, to schedule 
the Veteran for another VA examination to determine the 
current severity of his right knee disability.  The requested 
action was taken and the claim is appropriately before the 
Board for review.

The veteran's right knee instability is also service 
connected and rated as 10 percent disabling.  This issue is 
not on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran currently experiences flexion to 130 degrees 
and extension to 5 degrees in his right knee with mild pain 
that limits motion in the knee.

3.  Based upon x-ray evidence, the Veteran is currently 
diagnosed as having arthritis of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  As such, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran testified at how his right knee 
disability impacts his work and his daily life.  

Finally, in the March 2006 letter, the Veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the July 2005 Statement 
of the Case, the Veteran was provided with a copy of the 
relevant diagnostic codes (Diagnostic Codes 5003, 5010, 5257, 
5260, and 5261 located in 38 C.F.R. §4.71a ).  Further, the 
Veteran has been represented by experienced counsel 
throughout this appeal process and has had a meaningful 
opportunity to assist in development of his claim.  Thus, the 
Veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005 notice was given after the 
appealed AOJ decision, dated in May 2004.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because VCAA notice was provided 
in February 2005 and a Supplemental Statement of the Case was 
issued subsequent to that notice in July 2005, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In November 2006, the 
Veteran appeared and testified at a Travel Board hearing at 
the Nashville RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
In fact, in a November 2007 communication to VA, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that he is entitled to a rating in 
excess of the 10 percent rating currently awarded for his 
service-connected right knee disability.  Of note, the 
Veteran is currently awarded a separate 10 percent rating for 
service-connected right knee instability, which is not 
subject to the instant appeal.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9-
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.  

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinion 23-97 (July 1, 1997) (VAOPGCPREC 23-97).  Diagnostic 
Code 5003 allows for rating disabilities of the joints by the 
level of limitation of motion when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, if in addition there is occasional 
incapacitating exacerbations, then a higher, 20 percent 
rating is allowed.  In order for a separate rating to be 
assigned, there must be evidence of additional disability not 
already considered in evaluating the disability under 
Diagnostic Code 5257 in order to avoid pyramiding as per 
38 C.F.R. § 4.14.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered in conjunction with the Board's review 
of the applicable diagnostic codes.

In a July 2003 VA treatment record, the Veteran complained of 
increased knee pain and intermittent swelling.  He reported 
that his knee pain had worsened over the past year, and as a 
result, he had to take more time off of work.  He advised 
that fluid had been pulled from his knee in the past, but it 
normally returns.  The Veteran reported taking over-the-
counter pain medications to treat his symptoms.  

In May 2004, the Veteran underwent a VA examination for his 
right knee.  The Veteran reported an increase in pain and 
swelling, and advised that he could not perform his job 
duties due to his condition.  He advised that he eventually 
quit his job due to the symptoms associated with his right 
knee disability.  Again, the Veteran reported taking pain 
medications to treat the pain, and reported the history of 
knee drainage for effusion.  The Veteran related that he 
occasionally wears a knee sleeve and uses a cane during times 
of flare-ups or when he is on his feet for long periods of 
time.  He also stated that VA orthopedists have told him that 
he will need to undergo knee replacement surgery.  

Upon physical examination, the examiner noted that the 
Veteran walked with a light antalgic limp favoring the right 
side.  Range of motion on the right knee was 0 to 130 
degrees.  He was noted to have 1+ palpable effusion with some 
tenderness along the medial joint line.  The Veteran's knee 
was stable to varus and valgus stress, and to anterior and 
posterior drawer.  Lachman's testing was negative, but his 
McMurray's test was positive and revealed some medial joint 
line pain.  The examiner indicated that distally, the Veteran 
was neurovascularly intact.  X-rays revealed moderate to 
severe degenerative joint changes that were worse in the 
medial compartment.  The examiner's assessment was status-
post right knee medial meniscectomy and right knee 
degenerative changes.  The examiner indicated that the 
Veteran would likely need a total knee replacement as he has 
worsening pain and swelling.  The Veteran reported pain upon 
range of motion testing and the examiner indicated that 
"[i]t is conceivable that pain could further limit function 
as described, particularly after being on his feet all day.  
It is not feasible, however, to attempt to express any of 
these in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty."  

In the Veteran's January 2005 notice of disagreement, he 
indicated that his right knee continued to be swollen and 
that he was in constant pain.  He further noted that 
sometimes he could not walk at all.  He developed a limp and 
uses a cane most of the time to ease his discomfort.  

In March 2005, the Veteran sought VA treatment complaining of 
worsening arthritis-especially in his right knee.  The 
Veteran reported having a cystic lesion behind his knee that 
swelled after standing for short periods of time.  The 
physician indicated that he suspected the Veteran's gouty 
arthritis was the primary difficulty regarding his right 
knee.  

In June 2005, the Veteran sought treatment complaining of an 
inflamed right knee from his rheumatoid arthritis.  He 
advised that the pain was not relieved with use of pain 
medications.  

In a December 2005 VA treatment record, the Veteran was noted 
to have no further difficulties with his right knee.  His 
rheumatoid arthritis symptoms were found to be in good 
control.  

At his November 2006 hearing, the Veteran testified that he 
experienced stiffness and had difficulty getting out of bed 
due to the right knee pain and swelling.  He further 
testified that sometimes the swelling would be so bad, he was 
unable to leave his home for 30 days or longer and it 
interfered with his work.  He advised that he uses a wrap on 
his knee as well as a cane sometimes for ambulation.  The 
Veteran testified that sometimes the pain was so intense that 
he was unable to bend or move it.  

In August 2008, the Veteran underwent another VA examination.  
The Veteran reported pain in his right knee as 10 out of 10, 
with 10 being the most severe pain on a scale of 1 to 10.  
The Veteran reported occasional use of a cane and he wears a 
hinged neoprene knee sleeve when he stands for long periods 
of time.  The Veteran reported being able to walk about two 
blocks and then would have to stop due to knee pain.  He 
experiences flare-ups in the form of increased swelling of 
the knee associated with prolonged walking or standing.  The 
Veteran only experiences mild relief of his symptoms with 
physical therapy and mediations.  He reported that his right 
knee disability affects his activities of daily living as it 
takes him longer to complete tasks around the house secondary 
to his knee pain.  

Physical examination revealed right knee extension to 5 
degrees and flexion to 130 degrees.  The Veteran reported 
pain with extreme flexion and extreme extension of the knee.  
He had mild pain with range of motion testing, but no 
increased pain or decreased motion with repetitive motion of 
the knee.  The Veteran's right knee was stable to varus and 
valgus stress, as well as extension at 30 degrees of flexion.  
The veteran's anterior and posterior drawer sign testing, 
Lachman's testing, and McMurray's testing were negative.  
There was no effusion noted and he had full muscle strength 
in all muscle groups.  The Veteran had full sensation to 
light touch in all dermatomes, and had a 2+ dorsalis pedis 
pulse.  X-rays revealed mild tricompartmental arthritis.  The 
examiner's assessment was mild osteoarthritis of the right 
knee.  The examiner noted that the Veteran had mild pain with 
range of motion testing on his right knee.  He opined that 
"[i]t is conceivable that pain could further limit function 
as described particularly after prolonged walking or being on 
his feet for prolonged periods of time.  It is not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."  

Given the evidence as outlined above, and in consideration of 
the Veteran's separate evaluation for instability of the 
right knee, the Board finds that the 10 percent rating 
currently awarded for his service-connected right knee 
disability adequately reflects the impairment experienced by 
the Veteran.  His right knee range of motion is within normal 
limits, and as such, he is not entitled to a compensable 
rating under Diagnostic Codes 5260 and 5261.  The Veteran did 
report pain upon range of motion testing in the right knee.  
Also, there is x-ray evidence of arthritis in the right knee 
for which he is awarded a 10 percent rating under Diagnostic 
Code 5003.  A higher, 20 percent rating is not warranted 
absent x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Although the Veteran asserted 
that he sometimes is unable to walk and experiences flare-ups 
due to knee pain, the clinical evidence of record does not 
reflect that the Veteran experiences occasional 
incapacitating exacerbations due to his service-connected 
right knee disability a contemplated by Diagnostic Code 5003.  
The Board appreciates the Veteran's assertions that he had to 
quit jobs as his knee pain rendered him unable to work, but 
the clinical evidence of record does not support that the 
Veteran's residuals of the right knee status-post 
meniscectomy with arthritis was the cause of his difficulty 
with his work duties.  Additionally, treatment records 
reflect that much of the Veteran's symptoms are related to 
his gouty arthritis of the knee, a disability for which the 
Veteran is not service-connected.  As such, a rating in 
excess of 10 percent for the Veteran's right knee status-post 
meniscectomy with arthritis is denied.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his right knee disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
disability, the Board finds that the 10 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

A rating in excess of 10 percent for right knee status-post 
meniscectomy with arthritis is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


